Case 1:17-cr-00115-CBA Document 120 Filed 03/29/21 Page 1 of 3 PageID #: 771


                                                           SP.   <30

                2 9 2021        Edgar Veytia
                             c/o P.O. Box 1000                              2q n.
                              Marion Illinois
  PROSE OFFICE
Marcn zz, 2Tm

To         :    Case Manager (No. CR17-00115)
Re         :    Jrand Jury Information on Case No. CR17-00115
This instr ament      is submitted to you because I am seeking data and
informatio        that maybe retained by your organization, on the
Grand Jury        for Case No. CR17-0015.

Informatio        is upon a Criminal Investigation which led to the
"True Bill No. CR17-00115" which was subsequently processed by
your court   As potentially, proffered by the FBI, DEA and/or
Homeland S      icurity pertaining the prosecution of cause; was a there
a grand ju y sitting at the time of case? If there was a grand
jury sitti ig; how many members made up the body of the device?

Because of      recent discovery(s), there is a very strong desire to
learn more      about how this franchise enterprise was constructed.
So.  Pleas      , understand my concerns. Going forward:

My request is upon your organization for records/files pertaining
to the Gra       d Jury's data item(s) for   case   construction.   REquest
seeks to g in 1 copy of the following for           each item listed:

       -   an     record(s) of sureveillance system data collected
       agaii St EDGAR VEYTIA while on U.S. soil;

       -   CO    y of any question(s) or questionnaires used to
       gath r information form outside sources handed to the
       Granc Jury, used against EDGAR VEYTIA;

       -   CO    y of questionnaire(s) used to collect data that
       demor     strates EDGAR VEYTIA ever visted, entered, crossed
       any  tate-Line or had any contact with State of New York
       prior to dates from Jan. 1, 2017 to March 30, 2017;

       - cop       of any declaration(s) or affidavit(s) sworn or
       other     tfise made to confirm/affirm that EDGAR VEYTIA was
       ever      seen in New York, during the mentioned time;
       - cop ^     of paper(s) recording(s) that indicates EDGAR
       VEYTI     ^ ever was filmed or videoed (inclusive of video
       recor     led) with any confidential Sources (i.e. CS) to
       be kn )wn to conduct business in State of New York, before
       dates   Jan 1, 2017 through March 30, 2017; and, If CS,
       can b   found or located to exist; I, then, request
Grand Jury In ormation                                     Edgar Veytia
ALL RIGHTS RE )ERVED                                       Victim/Witness
                                 Page 1 of 2
Case 1:17-cr-00115-CBA Document 120 Filed 03/29/21 Page 2 of 3 PageID #: 772
0115-CBA Document 120 Filed 03/29/21 Page 3 of 3
